Appeal by the defendant from a judgment of the Supreme Court, Kings County *570(Feldman, J.), rendered May 3, 2005, convicting him of manslaughter in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not err in denying his request for a justification charge, as no reasonable view of the evidence supported the charge (see People v Ojar, 38 AD3d 684 [2007]; People v Brown, 33 AD3d 1016 [2006]).
The imposition of consecutive sentences was not illegal (see People v Salcedo, 92 NY2d 1019 [1998]; People v James, 271 AD2d 456 [2000]). Miller, J.P., Ritter, Skelos and Covello, JJ., concur.